                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEI GUANG CHEN,                        :
     Plaintiff,                        :
                                       :
      v.                               :      CIVIL ACTION NO. 19-CV-0379
                                       :
JIA SHENG YANG,                        :
      Defendant.                       :

                                      ORDER

      AND NOW, this 28th day of January, 2019, upon consideration of Plaintiff Mei

Guang Chen’s Motion to Proceed In Forma Pauperis (ECF No. 1) and her pro se

Complaint (ECF No. 2), it is ORDERED that:

            1. Leave to proceed in forma pauperis is GRANTED.

            2. The Complaint is DEEMED filed.

            3. The Complaint is DISMISSED without prejudice for lack of subject

               matter jurisdiction for the reasons discussed in the Court’s

               Memorandum.

            4. Chen may file an amended complaint within thirty (30) days of the

               date of this Order. Any amended complaint must clearly state the

               basis for the Court’s jurisdiction over Chen’s claims. Alternatively,

               Chen may seek to file her claims in the appropriate state court rather

               than returning to this Court with an amended complaint. Upon the

               filing of an amended complaint, the Clerk of Court shall not make

               service until so ORDERED.
5.   The Clerk of Court shall SEND Chen a blank copy of the Court’s form

     complaint to be used by a pro se plaintiff filing a civil action in this

     Court bearing the above civil action number. Chen may use this form

     to file an amended complaint if she chooses to do so.

6. If Chen fails to file an amended complaint, this case may be dismissed

     for failure to prosecute without further notice.

                              BY THE COURT:


                              /s/ Gerald J. Pappert
                              GERALD J. PAPPERT, J.
